Citation Nr: 0207287	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 determination letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which denied the benefit sought on 
appeal.

This matter was previously before the Board and was remanded 
to the RO in November 2000 for a VA examination to determine 
the nature and extent of the veteran's bilateral knee 
disability.  Documentation indicated the veteran failed to 
report for the scheduled examination.  In May 2001, the Board 
remanded the matter again to the RO for a new examination, on 
the basis that there was no evidence showing that the veteran 
had received actual notice of the prior scheduled VA 
examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed July 1995 determination, the RO denied 
service connection for a bilateral leg disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's July 1995 decision bears directly, but not 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's July 1995 determination denying entitlement to 
service connection for a bilateral leg disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for a bilateral knee 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen her 
claim of entitlement to service connection for a bilateral 
knee condition, on the basis that she has submitted new and 
material evidence not only sufficient to reopen her claim, 
but also sufficient to grant service connection.  In an 
unappealed July 1995 determination, the RO denied entitlement 
to service connection for a bilateral knee disability.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105.  In November 
1998, the veteran submitted a request to reopen her claim for 
service connection.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

The Board finds that VA has met its duty to assist the 
veteran in the development of her claim as well as its duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 19, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  By virtue of the Statement of 
the Case and Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
or lay evidence necessary to substantiate the veteran's 
claim, and the applicable law.  The veteran was also given 
the opportunity to appear and testify before a member of the 
Board to advance any and all arguments in favor of her 
claims.

In addition, the Board notes that the November 2000 remand to 
the RO requesting that a VA examination be conducted was 
complied with and scheduled for December 8, 2000 and December 
15, 2000.  The veteran failed to show up for these 
examinations.  Then in May 2001, the Board again remanded the 
matter to the RO on the basis that there was no evidence to 
show that the veteran had received actual notice of the 
December 2000 examinations.  There were attempts to forward 
correspondence to the veteran, but they were returned as 
undeliverable.  The RO also contacted the veteran's 
representative, however, in a September 2001 letter, the 
veteran's representative stated that he was unaware of the 
veteran's current address.

It is the burden of the veteran to keep the VA apprised of 
his or her whereabouts.  If he or she does not do so, there 
is no burden on the part of the VA "to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262 (1993).

As noted earlier, the veteran claims she is entitled to 
service connection for a bilateral knee disorder, which was 
either caused or aggravated while in service.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See generally 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease or disorder diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Review of the history of this case reveals that in a 
September 1983 rating decision, the RO denied service 
connection for stress fractures of the legs.  The RO's denial 
was on the basis that the veteran's service medical records 
did not show that the veteran actually experienced a stress 
fracture and that the veteran had not submitted evidence 
showing the existence of a stress fracture at that time.

Following the submission of evidence, the claim was reopened, 
and in an October 1988 rating decision, the RO again denied 
the veteran's claim for service connection for a bilateral 
leg condition.  The veteran appealed that decision, and in a 
March 1990 decision, the Board upheld the RO's denial of 
service connection.  Another claim for service connection was 
received in June 1995, and the veteran was informed of the 
denial of service connection in a letter dated July 1995.  
The veteran submitted a notice of disagreement in November 
1995, and a statement of the case was issued in January 1996.  
No substantive appeal was received and the decision became 
final based upon the evidence of record.  The RO received 
another claim in November 1998.  In her notice of 
disagreement dated April 1999, the veteran stated that her 
Form DD 214 listed her under a disability code, and claimed 
she was legally entitled to a VA examination, which she did 
not have previously.


The veteran has also previously testified at a personal 
hearing at the RO and submitted several statements of her own 
purporting to associate a knee disability to her service.  
The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Latham v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

When the case was previously decided, the claim failed 
because the evidence did not demonstrate an association 
between the claimed bilateral knee disability and active 
service.  The evidence submitted after the 1995 RO decision, 
consisting of cumulative contention statements, adds nothing 
to that evidence.  As well, the Board, in its November 2000 
and May 2001 remands, gave the veteran an opportunity to 
submit to a VA examination, but the veteran failed to report, 
and the RO made several attempts to forward correspondence to 
the veteran as well as having contacted the veteran's 
representative in an attempt to locate the veteran's current 
address.  Therefore, the evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.  The Board concludes that as no new and material 
evidence has been presented to reopen the previously 
disallowed claim, the prior decision remains final.  
Accordingly, the benefit sought on appeal must be denied.



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a bilateral knee disability, the appeal is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

